In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
ALEXANDER THOMPSON,                   *      No. 13-005V
                                      *      Special Master Christian J. Moran
                  Petitioner,         *
                                      *      Filed: October 8, 2015
v.                                    *
                                      *      Attorneys’ fees and costs; award
SECRETARY OF HEALTH                   *      in the amount to which
AND HUMAN SERVICES,                   *      respondent does not object.
                                      *
                  Respondent.         *
******************** *
Michael Baseluos, Baseluos Law Firm, San Antonio, TX, for petitioner;
Julia McInerny, United States Dep’t of Justice, Washington, DC, for respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 30, 2015, petitioner Alexander Thompson filed a stipulation
of fact concerning final attorneys’ fees and costs in the above-captioned matter.
Previously, petitioner informally submitted a draft application for attorneys’ fees
and costs to respondent for review. Upon review of petitioner’s application,
respondent raised objections to certain items. Based on subsequent discussions,
petitioner amended his application to request $39,891.00, an amount to which
respondent does not object. The Court awards this amount.

       On January 3, 2013, Alexander Thompson filed a petition for compensation
alleging that the seasonal influenza (“flu”) vaccine administered to him on October
14, 2010, caused him to suffer Guillain-Barré syndrome (“GBS”). While the case
was pending after a fact hearing, the petitioner filed a motion for an award of
attorneys’ fees and costs on an interim basis. The petitioner was awarded

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
$2,525.00. 2014 WL 5317754 (Fed. Cl. Spec. Mstr. Sept. 23, 2014). Petitioner
received compensation based upon the parties’ stipulation. Decision, issued Aug.
11, 2015. Because petitioner received compensation, he is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $39,891.00, in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he did not incur any out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      a. A lump sum of $39,891.00, in the form of a check made payable to
         petitioner and petitioner’s attorney, Michael Baseluos, of Baseluos
         Law Firm, for attorneys’ fees and other litigation costs available
         under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2